Citation Nr: 0017790	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a trimalleolar fracture, right ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appealed decision included a denial of a claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  In a hearing officer decision dated in 
February 1999, pension benefits were granted, effective July 
17, 1997.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has full range of motion in his right ankle, 
but he complains of pain and weakness, and there is clinical 
evidence of degenerative arthritis.

3.  The Board in July 1986 last denied the veteran's claim of 
entitlement to service connection for a low back disorder.  

4.  The evidence received since July 1986 includes a January 
1999 treatment record from Jayalakshmi Pampati, M.D., 
F.A.C.R., that bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.

5.  The veteran's claim of entitlement to service connection 
for a low back disorder with degenerative changes is 
plausible.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a trimalleolar fracture, right ankle, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).

2.  The Board's July 1986 decision denying service connection 
for a low back disability is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

3.  Evidence received subsequently to the Board's July 1986 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
low back disorder with degenerative changes have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).

4.  The veteran's claim of entitlement to service connection 
for a low back disorder with degenerative changes is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating:  Right ankle

The veteran is claiming that his residuals of a right ankle 
fracture have become more symptomatic so as to warrant an 
increased rating.  As an initial matter, the Board finds that 
the veteran has presented a claim that is plausible and 
capable of substantiation; the claim is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that the RO has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition of the appeal.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned evaluations are based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection was established for the veteran's 
trimalleolar fracture residuals of the right ankle and he is 
currently assigned a 10 percent evaluation under Diagnostic 
Code (DC) 5271 (1999).  

That code provides that limited motion of the ankle, 
moderate, warrants a 10 percent evaluation, whereas marked 
limited of motion of the ankle warrants a 20 percent 
evaluation, the maximum allowable under the schedule.  
38 C.F.R. § 4.71a, DC 5271.

A private X-ray report of December 1995 reflects that the 
veteran had mild degenerative changes in his ankle joint, 
with no acute fracture or dislocation.  The examiner 
indicated that narrowing of the joint space in the right 
ankle showed that there was moderate degenerative arthritis.

A VA examination report of May 1996 reflects that the 
veteran's right ankle was tender to palpation of the bi-
malleolar area.  Strength was 4/5 with dorsiflexion and 
normal with plantar flexion.  Dorsiflexion was to five 
degrees, and plantar flexion was normal.  The examiner 
diagnosed a history of bi-malleolar fracture of the right 
ankle with degenerative arthritis.

However, at the time of VA examination report of April 1998, 
the veteran's ankle was essentially normal.  Specifically, 
the examiner stated that "examination of the right ankle 
revealed full range of motion, i.e., dorsiflexion to 10 
degrees and plantar flexion to 45 degrees, inversion to 40 
degrees and eversion to 20 degrees."  He reported that the 
current X-rays had revealed the fracture was well healed, 
right ankle alignment was good, and there were no 
degenerative changes.  The X-ray report showed a well-
maintained ankle mortice and minimal cortical deformity, with 
no soft tissue abnormalities.  There were well healed old 
fractures.  The examiner stated that there were no current 
limitations involving the right ankle.

A January 1999 treatment record from Jayalakshmi Pampati, 
M.D., F.A.C.R., reflected that moderate degenerative 
arthritis of the right ankle, as seen on the December 1995 X-
ray, was likely the result of the fracture of the distal 
tibia.  The veteran submitted this record at his January 1999 
RO hearing, during which he testified that his ankle swelled 
up at night and he took medication for the pain.  He 
testified that his ankle did not become particularly 
symptomatic from walking, but pain was elicited when he 
stepped off a curb or put weight on the ankle in an awkward 
fashion.  Most of the remaining testimony pertained to the 
nonservice-pension claim, which was granted by the hearing 
officer.

The foregoing medical evidence, in combination with the rest 
of the evidence of record (including the veteran's own 
testimony), does not reflect marked limitation of motion so 
as to warrant a higher schedular rating.  Indeed, the VA 
examiner in April 1998 characterized the right ankle range of 
motion as "full."  The examiner in May 1996 indicated that 
the veteran's plantar flexion was normal, a finding that is 
corroborated by the April 1998 examiner's statement that the 
veteran could plantar flex to 45 degrees.  The April 1998 
examiner specifically stated that there were no current 
limitations involving the right ankle.  In the absence of any 
objectively demonstrated limitation of motion, the Board 
finds that the functional limitations due to complaints of 
pain are appropriately compensated by the 10 percent rating 
that has been assigned under Code 5271.




New and material evidence:  Low back disorder

The RO originally denied the veteran's claim of entitlement 
to service connection for a low back condition in January 
1981.  The RO informed the veteran of the denial by a January 
1981 letter.  In June 1981, the veteran submitted a 
statement, which the RO did not construe as a notice of 
disagreement.  The RO did not issue a statement of the case 
in connection with the June 1981 letter.  The Board 
considered the veteran's claim of entitlement to service 
connection for a low back disability on a de novo basis in 
July 1987 because a statement of the case had not been issued 
by the RO.  The Board denied the veteran's claim on the basis 
that his service medical records were devoid of findings with 
respect to the back, and low back problems did not become 
manifest until late 1971, more than four years after his 
separation from active duty.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  A final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Evidence submitted since the Board's July 1987 denial 
includes numerous private and VA medical evidence concerning 
the condition of the veteran's low back, including a 
treatment record of January 1999 from Dr. Pampati, who 
reported that the veteran's chronic low back pain was 
probably secondary to osteoarthritis or degenerative 
arthritis.  She stated that "[t]hese symptoms may be 
aggravated by old fracture deformity of the tibia of the 
right lower extremities and osteoarthritis of the ankle."  
The rest of the medical evidence is not significant because 
it relates to the condition of the veteran's low back years 
after service , rather than its etiology or whether a 
service-connected disability was aggravating or causing the 
low back disorder with degenerative changes.  The veteran 
also presented oral testimony at his RO hearing in January 
1999 concerning his low back disorder.

Dr. Pampati's statement bears directly and substantially upon 
the specific matter under consideration because it is 
probative of whether a service-connected disability is 
aggravating the veteran's low back disorder with degenerative 
changes.  Her statement was not of record when the Board made 
its July 1987 decision.  Moreover, the evidence is so 
significant that it must be considered to fairly decide the 
claim.  The veteran's representative in January 1999 argued 
that the veteran's low back disorder should be service 
connected under the holding of the U.S. Court of Appeals for 
Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  That case stands for the proposition that when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Id.  Thus, Dr. Pampati's statement goes 
to the heart of the matter presently before the Board, and 
the treatment record is sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disorder with degenerative arthritis.

Having reopened the veteran's claim, the Board must now 
determine whether the claim is well grounded.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (1999). To 
establish that his claim is well grounded, the veteran must 
produce competent medical evidence of a current disability; 
medical or lay evidence, whichever is appropriate, of a 
disease or injury which was incurred in service, and 
competent medical evidence of a nexus between the disease or 
injury and the current disability. See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

In this case, the veteran has asserted that he injured his 
back during the same fall in Korea in 1966 that produced the 
right ankle disorder.  He has not, however, presented 
competent medical evidence to that effect, and the service 
medical records are silent regarding complaints of or 
treatment for a back disorder at that time.  Dr. Pampati's 
treatment record of January 1999, however, reflects a medical 
opinion that the veteran's chronic low back pain "may be 
aggravated" by his service connected right ankle disorder.  
Although this statement does not constitute an affirmative 
finding regarding an aggravation theory, it at least raises 
the question of whether the level of disability produced by 
the nonservice-connected low back disorder has been increased 
as a result of the service-connected right ankle injury.  The 
Board therefore finds the claim of entitlement to service 
connection for a low back disorder with degenerative changes 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a trimalleolar fracture, right ankle, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder 
with degenerative changes is reopened, and to this extent, 
the appeal is granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  The 
Board notes that the record is unclear regarding whether the 
nonservice-connected low back disorder is being aggravated to 
any extent by the service-connected right ankle injury.  Dr. 
Pampati's treatment record has raised the possibility of such 
a connection, but it has not provided affirmative evidence of 
a connection and/or aggravation and there is no other 
evidence associated with the claims file in this regard.  
Thus, the Board finds that an orthopedic examination should 
be performed to address this question.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should schedule the veteran 
for an orthopedic examination.  Prior to 
the examination, the RO should submit the 
veteran's claims file to the VA examiner 
for review.  The examiner should perform 
all necessary tests and studies and offer 
an opinion as to whether the veteran's 
nonservice-connected low back disorder 
with degenerative changes is as likely as 
not attributable to or aggravated in some 
way by the service-connected right ankle 
disorder.  If so, the examiner should 
distinguish to the extent possible the 
degree of aggravation, and make this 
determination a part of the record.

2.  Thereafter, the RO should review the 
VA examination report to determine 
whether it complies with the above 
instructions.  If it is deficient in any 
manner, the RO should take immediate 
corrective action.  

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disorder with 
degenerative changes based on all of the 
evidence of record.  If the determination 
is adverse, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  The 
RO should afford the veteran and his 
representative an opportunity to perfect 
his appeal with regard to the issue 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



